Citation Nr: 0513304	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to his 
entry into active service.

2.  The veteran's preexisting bilateral pes planus did not 
permanently increase in severity during, or as a result of, 
active service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in February 2003 and March 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him in 
March 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran claims entitlement to service connection for 
aggravation of preexisting bilateral pes planus.  The service 
medical records confirm that the veteran was given a 
temporary restricted duty profile in late February 1969.  The 
veteran asserts that this profile is evidence that his 
preexisting bilateral pes planus was aggravated, and that the 
RO failed to rebut the presumption of aggravation through 
clear and unmistakable evidence.

In June 1968, a preinduction examination of the veteran was 
conducted.  The examiner noted that the veteran had bilateral 
pes planus, and that he required "no special shoes."  
Otherwise, all pertinent clinical findings were normal.  The 
veteran was given a physical profile score of "2" to 
reflect the preexisting bilateral pes planus condition.  This 
score means that the veteran met procurement standards, but 
may have some limitation of his initial military occupation 
specialty classification and assignment.

A service personnel record revealed that upon entry into 
service in February 1969, the veteran was again given a 
physical profile score of "2" to reflect his preexisting 
bilateral pes planus condition.  In addition, at the end of 
February 1969, the veteran was given a two-week temporary 
restricted duty profile with a score of "3."  That 
temporary restricted duty profile required the veteran to 
avoid activity involving crawling, stooping, running, 
jumping, prolonged standing, or marching.  

In December 1970, a service separation examination was 
conducted.  The veteran reported a personal history of foot 
trouble.  The examiner noted a clinical finding of pes 
planus.  The veteran's physical profile reflected an 
unrestricted score of "1."  A February 1971 service 
personnel record revealed the veteran was relieved from 
active duty not by reason of physical disability and 
transferred to the reserves for 6 years.


Subsequent to service discharge, the first medical evidence 
of record was a VA joints examination conducted in March 
2003.  The veteran reported bilateral foot pain upon 
prolonged standing and walking.  He also reported that 
prolonged walking caused flare-ups.  The veteran stated that 
he had previously been given arch supports, but failed to 
replace them when the first pair wore out, and did not wear 
any arch supports for the examination.  Upon physical 
examination, the feet had a flattened arch.  There was pain 
on palpitation over the plantar fascia, and in the 
metatarsal/tarsal joints and first metatarsal phalangeal 
joints.  There was full range of motion in all toe and ankle 
joints.  The alignment of the Achilles tendon showed mild 
valgus deformation during weight bearing and non-weight 
bearing, correctable by manipulation.  The examiner noted 
that the veteran's gait was normal without assistive devices, 
and there were no neurological symptoms.  X-rays revealed 
bilateral pes planus and bilateral degenerative 
osteoarthritis.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on VA to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  

However, the presumption of soundness applies only when an 
injury or medical condition is not noted on the veteran's 
entrance examination.  In this case, the veteran's bilateral 
pes planus is noted on the entrance examination.  Therefore, 
the presumption of soundness does not apply in this case.

In this case, the medical evidence of record clearly shows 
that the veteran's bilateral pes planus preexisted his entry 
into military service.  A preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The objective medical evidence also shows that the veteran's 
preexisting bilateral pes planus was not aggravated by active 
service.  The veteran's bilateral pes planus was noted on his 
preinduction examination.  Both at that time, and again upon 
entry into service in February 1969, the veteran was given a 
physical profile score of "2," reflecting his preexisting 
bilateral pes planus.  Later in February 1969, the veteran 
was given a temporary restricted duty profile that expired 
two weeks after it was issued.  The veteran's enlistment 
qualification record (DA-20) reported a physical profile of 
"2" and indicated that this physical profile was 
"stabilized" until February 1971.  Thus, the original 
physical profile was the benchmark, which recognized the 
veteran's bilateral pes planus that existed upon entry into 
service, and the later restricted duty profile reflected a 
temporary worsening of symptoms of the preexisting condition, 
without a worsening of the disorder itself.  

There is also no evidence that the veteran was treated for 
his bilateral pes planus at any other time in service, or, 
for that matter, at any point after service prior to the 
March 2003 VA joints examination.  Indeed, upon separation 
from service, the veteran's physical profile reflected an 
unrestricted score of "1."  The short duration of the 
temporary restrictive duty profile, with no other complaints 
of or treatment for the preexisting condition for the 
remainder of the veteran's time in service, a normal physical 
profile upon separation from service, and no evidence of 
treatment for a period of over thirty years following 
separation from service, all confirm that the veteran's 
preexisting bilateral pes planus temporarily worsened, but 
was not permanently aggravated, during service.  

In the veteran's March 2003 VA joints examination report, the 
examiner noted that the veteran had been issued arch 
supports, but once the original pair had worn out, he had 
failed to obtain new ones, and was not wearing them at the 
examination.  It was also noted that the veteran had full 
range of motion in all toes and ankle joints, and that the 
veteran's gait was normal without assistive devices.  The 
criteria for service connection for aggravation of a 
preexisting disability requires a permanent increase in the 
severity, beyond the normal natural progression of that 
preexisting condition.  The March 2003 VA examination report 
is devoid of findings that the veteran's preexisting 
bilateral pes planus was aggravated by his time in military 
service.  No permanent increase in severity having been 
shown, service connection for aggravation of preexisting 
bilateral pes planus is not warranted.  

The Board wishes to address two assertions made by the 
veteran in his June 2003 notice of disagreement.  First, he 
stated that the temporary restricted duty profile was 
permanent in nature.  The Board notes that the permanent 
physical profile that was established on the exact date of 
entry into service reflected a score of "2," denoting the 
veteran's bilateral pes planus upon entry into service.  The 
temporary restrictive duty profile, of a two week duration, 
gave a temporary score of "3," and that was the profile 
that restricted the veteran from running, bending, stooping, 
or crawling.  Nowhere in the permanent profile, where the 
veteran received the score of "2," were these activities 
prohibited.  Second, he stated that he was permanently 
separated from active duty for a physical disability.  This 
is incorrect.  A February 8, 1971 service personnel record 
reveals that "[the veteran] is relieved from active duty not 
by reason of physical disability and transferred to the 
[reserves] as indicated." (emphasis added).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


